Citation Nr: 1110635	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  09-28 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating in excess of 10 percent for service-connected lumbosacral strain.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for left-ear hearing loss.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for right knee strain.

7.  Entitlement to service connection for left knee strain.

8.  Entitlement to service connection for right hand strain.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981; November 1990 to June 1991; November 2001 to April 2002; and February 2003 to May 2004, and has additional unverified active service, including for training purposes.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted the Veteran's claims of entitlement to service connection for PTSD and lumbosacral strain and denied the Veteran's claims of entitlement to service connection for tinnitus, bilateral hearing loss, hypertension, right and left knee strain, and right hand strain.  

A January 2010 rating decision granted the Veteran's claim of right-ear hearing loss.  Thus, the RO's January 2010 action represents a full grant of the benefit sought as to the Veteran's claim of entitlement to service connection for right-ear hearing loss, claimed as bilateral hearing loss, and the Board will confine its consideration to the issues set forth on the decision title page.

In December 2010, the Veteran testified via videoconference before the undersigned Veterans Law Judge, seated at the Board's Central Office in Washington, D.C.  A transcript of the hearing has been associated with the claims file.  At that time, the Veteran submitted additional evidence, with a waiver of RO consideration of the same.  

The issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, an initial disability rating in excess of 10 percent for lumbosacral strain, and service connection for hypertension, right knee strain, left knee strain, and right hand strain, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is probative evidence of record that the Veteran incurred tinnitus during active service and such has continued to the present.

2.  The Veteran has not shown evidence of left-ear hearing loss comporting with VA standards.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R.          §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The claim of entitlement to service connection for left-ear hearing loss must be denied under the law.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, limited only to the issue of entitlement to service connection for tinnitus, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

As to the remaining claim adjudicated herein, entitlement to service connection for left-ear hearing loss, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a letter dated in February 2008, sent prior to the initial unfavorable AOJ decision issued in August 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters informed him of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Relevant to the duty to assist, the Veteran's service treatment records as well as VA and all relevant and available private treatment records were obtained and associated with the claims file.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  He underwent VA audiological evaluation in July 2008 and November 2009, and specific findings pertinent to his claim were obtained at the November 2009 evaluation.

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case; at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.             § 3.303.

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000). 

Service connection for some disorders, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  The Veteran's tinnitus, however, is not a disability for which service connection may be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1133; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Tinnitus

The Board notes, and the Veteran does not argue otherwise, that his service treatment records are silent for complaint, treatment, or diagnosis of tinnitus.  However, he asserts entitlement to service connection for tinnitus on the basis that such was incurred during service in the Persian Gulf and has continued from 2004 to the present.  

At the time of his December 2010 hearing before the Board, the Veteran reported that his military occupational specialty was construction equipment engineer.  He reported that he was exposed to improvised explosive devices (IEDs) during service in Iraq.  He reported that he first noticed tinnitus in 2004, shortly after the IED explosions, and that he did not seek treatment during service for the same because the noise from the IEDs and tanks was constant.  

The Board notes that the Veteran's service personnel record include notation that he was stationed in "imminent danger pay areas in Iraq and Kuwait" from April 2003 to April 2004.  At the time of his March 2004 Post-Deployment Health Assessment, the Veteran reported that he was stationed at Camp Anaconda in Iraq.  The Veteran submitted an article from the internet describing Camp Anaconda as "Mortaritaville" because of the frequency of mortar and rocket attacks.  

Therefore, despite the fact that the record is void of documentation of complaints or treatment for hearing difficulty during service, the Veteran is competent to describe the nature and extent of his in-service noise exposure and the Board finds that he indeed was exposed to acoustic trauma during service.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

Having determined that the Veteran was exposed to acoustic trauma in service, the Board must now determine whether the Veteran has a current diagnosis of tinnitus for which service connection may be granted and whether there is nexus between such disabilities and his service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

The Veteran underwent VA audiological evaluation in July 2008, but that report of such evaluation indicates that he denied tinnitus.  However, the Board notes here that in a statement dated in July 2009, the Veteran reported that at the time of his July 2008 VA audiological evaluation, he did not understand what tinnitus was and had difficulty understanding the examiner.

At the time of the Veteran's additional VA audiological evaluation in November 2009, he reported a history of constant tinnitus since 2004.  

At the time of the November 2009 VA audiological evaluation, the examiner noted that the Veteran denied tinnitus at the July 2008 evaluation.  The examiner reported that because the Veteran reported that his tinnitus began in 2004 and denied tinnitus in 2008, she could not determine if such was related to active service without resorting to speculation.  It is significant that at the time of the November 2009 VA audiological evaluation, the examiner opined that the Veteran's right-ear hearing loss, comporting with VA standards, was at least as likely as not related to his in-service noise exposure.  She reasoned that the Veteran reported significant noise exposure and that inner ear damage due to noise exposure typically causes high frequency hearing loss.

It appears that while the examiner had the opportunity to review the Veteran's claims file, she did not consider his written July 2009 statement explaining his previous denial of tinnitus.  Thus, as the examiner's opinion is predicated on the fact that the Veteran denied tinnitus at the time of his July 2008 VA audiological evaluation, and that such fact has been in essence corrected by the Veteran's July 2009 statement, the opinion is of little probative value.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).

The Veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  Thus, the Veteran is competent to report that he experienced tinnitus during active service, and that he currently experiences tinnitus.  He is competent to report that he has experienced tinnitus continuously since 2004.  There is no evidence that the Veteran is not credible.  

Service connection may be granted when all the evidence establishes a medical nexus between military service and current complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the Board has found that the Veteran was exposed to acoustic trauma during his service in the Persian Gulf.  There is also clinical evidence of tinnitus.  Finally, there is evidence, in the form of the Veteran's competent and credible lay statements, that his tinnitus has existed continuously since 2004, the time of his conceded in-service acoustic trauma.  C.F.R. § 3.303(b).
Resolving all reasonable doubt in favor of the Veteran, as is required by law, the Board finds that the Veteran incurred tinnitus as a result of his active service, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).

Left-Ear Hearing Loss

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The United States Court of Veterans Appeals has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Hearing loss disability is defined by regulation.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran underwent VA audiological evaluation in July 2008.  At that time, the audiologist reported that the test results obtained were not reliable and were not suitable for rating purposes, and did not provide the test results.  

The Veteran underwent additional VA audiological evaluation in November 2009.  Objective findings at that time revealed that the Veteran's pure tone thresholds, in decibels, for the left ear were 15, 10, 10, 15, 25, 15, measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively.  Speech recognition ability for the left ear was 96 percent.  

Based on the foregoing, the Veteran's left-ear hearing loss is not a disability as defined by regulation, as there is no evidence that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or that the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or that speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has not submitted or identified additional evidence showing that he has left-ear hearing loss which meets the requirements of 38 C.F.R. § 3.385, and there is no evidence of record indicating that he underwent audiological evaluation subsequent to November 2009.

Thus, as a threshold matter, per 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.385, since the Veteran does not have a disability as to left-ear hearing loss for which service connection can be granted, the claim of entitlement to service connection for left-ear hearing loss must be denied by operation of law.


ORDER

Service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.

Service connection for left-ear hearing loss is denied.




REMAND

Additional development is needed prior to further disposition of the claims.

As a preliminary matter, the Board notes that the Veteran, in his original claim dated in January 2008, asserted entitlement to service connection for PTSD and lumbosacral strain.  By the August 2008 rating decision, such claims were granted.  The Veteran filed a timely Notice of Disagreement, dated in September 2008, expressing disagreement with the initial disability ratings assigned to his PTSD and lumbosacral strain.  However, it appears that the RO has not issued a Statement of the Case (SOC) on these issues.  Where a Notice of Disagreement has been filed with regard to issue, and a SOC has not been issued, the appropriate Board action is to remand the issues for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

As to the Veteran's claims of entitlement to service connection for musculoskeletal disorders, the Board notes that at the time of his July 2009 Substantive Appeal, the Veteran asserted that he had arthritis in the right hand at the site of his in-service right hand injury.  By an October 2008 statement, the Veteran also asserted that his right and left knee disorders had been diagnosed as arthritis.  Indeed, VA treatment records dated in October 2008 indicate that the Veteran's physical therapist noted that x-ray examination in July 2008 revealed mild degenerative changes to both knees.   

It is significant that at the time of the Veteran's July 2008 VA examination, the examiner diagnosed the Veteran only with bilateral knee strain and noted that he underwent x-ray examination of the knees, however, report of such examination was not available.  In this regard, report of x-ray examination of the Veteran's right hand was also not available to the examiner at the time of the July 2008 VA examination, at which time the Veteran was diagnosed with right wrist strain.  Further, it appears that the VA examiner did not consider another diagnosis related to the right hand, carpal tunnel syndrome.   

On remand, the Veteran's July 2008 report of VA x-ray examination of the bilateral knees and right hand must be associated with the claims file.  Also, the Board notes that the most recent VA treatment records associated with the claims file are dated in December 2009.  On remand, updated VA treatment records must be associated with the claims file.  

Because VA is on notice that there are additional records that may be applicable to the Veteran's claims and because these records may be of use in deciding the claims, these records are relevant and should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Also on remand, a VA examination is in order so that an examiner may have the opportunity to review the Veteran's complete VA treatment records, specifically to include his reported July 2008 x-ray examination report revealing degenerative changes, his x-ray examination of the right hand noted on VA examination in July 2008, and records relating to the Veteran's carpal tunnel syndrome.  Further, while it appears that the Veteran's hypertension was not diagnosed during a period of active service, he asserts that subsequent active service, specifically the stress he was under while serving in the Persian Gulf, aggravated his hypertension.  No opinion regarding the Veteran's assertion is of record.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Per Manlicon v. West, 12 Vet. App. 238 (1999), send the Veteran and his representative a SOC on the issues of entitlement to an initial disability rating in excess of 30 percent for PTSD, and an initial disability rating in excess of 10 percent for lumbosacral strain.  The Veteran should additionally be informed of his appeal rights.

2.  Obtain and associate with the Veteran's claims file his treatment records from the VA Medical Center (VAMC) in Lake City, Florida, dated from December 2009 to the present, as well as his report of x-ray examinations of his bilateral knees and right hand, dated on or about July 2008.  If a negative response is received from any VA facility, the Veteran must be duly notified and provided an opportunity to submit such records.  Any and all efforts to secure such records must be documented in the claims file. 

3.  Schedule the Veteran for a VA examination to determine the etiology of any bilateral knee and right hand disorders found present.  The examiner must provide diagnoses for any bilateral knee and right hand disorders and opine as to whether it is at least as likely as not (at least a 50 percent probability) that the Veteran's bilateral knee and right hand disorder were incurred in active service, or are otherwise related to active service, specifically to include his in-service November 1977 left knee injury, his in-service April 1994 right knee injury, or his in-service August 1975 fourth digit, right hand injury.  

The examiner must also opine as to whether the Veteran's November 1977 left knee injury, April 1994 right knee injury, and August 1975 right hand injury, resulted in conditions that underwent an increase in the underlying pathology beyond that of the natural progression of the disease during any subsequent period of active duty, i.e., was aggravated during a period of active service.  If not, the examiner must opine as to whether the medical evidence supporting such conclusion is clear and unmistakable.

In this regard, the examiner should consider the Veteran's statements regarding his in-service bilateral knee and right hand injuries and his lay statements that he has not incurred any post-service bilateral knee or right hand injuries.  Dalton v. Nicholson, 21 Vet. App. 23 (holding that an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury but relied on the service treatment records to provide a negative opinion).

4.  Schedule the Veteran for a VA examination to determine whether his hypertension underwent an increase in the underlying pathology beyond that of the natural progression of the disease during any subsequent period of active duty, i.e., was aggravated during a period of active service.  If not, the examiner must opine as to whether the medical evidence supporting such conclusion is clear and unmistakable.

The claims file, to include a copy of this Remand, should be made available to the examiners for review in conjunction with the examinations, and the examiners should note such review.  A complete rationale should be provided for all opinions given.  The opinions should be based on examination findings, historical records, and medical principles.  The examiners must fully articulate a sound reasoning for all conclusions made.

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5.  Subsequent to the VA examinations, review the examination reports to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented. 

6.  Then, after ensuring any other necessary development has been completed; readjudicate the Veteran's claims, considering any additional evidence added to the record.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a Supplemental Statement of the Case and allow the Veteran an appropriate opportunity to respond thereto.  Thereafter, return the case to the Board.

The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The purpose of the examinations requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by not attending any requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


(CONTINUED ON THE NEXT PAGE)
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


